UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1956


In Re:   HARVEY P. SHORT,

                Petitioner.




                 On Petition for Writ of Mandamus.
          (2:10-cv-00028-REM-JES; 5:10-cv-00047-FPS-JES)


Submitted:   October 29, 2010               Decided:   November 8, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harvey P. Short, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey   P.   Short   petitions   for    a    writ   of    mandamus,

alleging the district court has unduly delayed acting on two 42

U.S.C. § 1983 (2006) complaints.          He seeks an order from this

court directing the district court to act.                 We find there has

been no undue delay in the district court.               Accordingly, we deny

the mandamus petition.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument       would   not    aid   the

decisional process.

                                                              PETITION DENIED




                                     2